                                           Case 20-24196-PDR                     Doc 2         Filed 12/31/20                Page 1 of 3


 Fill in this information to identify the case:
 Debtor name ImmunSYS, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                FLORIDA
 Case number (if known):         20-24196                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alina Caraballo                                                 Convertible Note                                                                                         $75,000.00
 11312 NW 65th St.
 Doral, FL 33178
 Atlantix Partners                                               Trade Vendor                                                                                             $12,150.00
 800 Corporate Drive,
 Suite 408
 Ft. Lauderdale, FL
 33336
 Blaise Group                                                    Trade Vendor                                                                                           $311,000.00
 International, Inc.
 101 Pacifica, Suite
 280
 Irvine, CA 92620
 Conure Friedman                                                 Convertible Note                                                                                         $20,000.00
 C/O John Friedman
 812 Park Ave, Apt
 2D
 New York, NY 20021
 Dorsey & Whitney                                                Professional                                                                                           $835,157.52
 LLP                                                             Services
 50 South 6th St
 Minneapolis, MN
 55402
 First Insurance                                                 Insurance                                                                                                $51,167.40
 Fund                                                            Premium
 450 Skokie Blvd, Ste                                            Financing
 1000
 Northbrook, IL
 60062-7919
 Fish & Richardson                                               Professional                                                                                           $291,385.37
 3200 RBC Plaza, 60                                              Services
 S. 6th St.
 Minneapolis, MN
 55404




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-24196-PDR                     Doc 2         Filed 12/31/20                Page 2 of 3



 Debtor    ImmunSYS, Inc.                                                                                     Case number (if known)         20-24196
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Howard Sharfman                                                 Convertible Note                                                                                         $10,000.00
 8017 Laurel Ridge
 Court
 Delray Beach, FL
 33446
 Latham & Watkins,                                               Professional                                                                                             $68,734.10
 LLP                                                             Services
 555 11th Street NW,
 Suite 1000
 Washington, D.C.
 20004-1306
 Llewelyn Lee                                                    Convertible Note                                                                                         $12,237.67
 100 Star Ridge Place
 El Paso, TX 79912
 Lucinda L. Tennant,                                             Wages                                                                                                    $49,115.35
 R.N.
 30421 Pueblo Ct.
 Adel, IA 50003-8469
 Mark A. Saab                                                    Convertible Note                                                                                         $50,000.00
 Revocable Lilving
 Trust Dat
 396 Andover St.
 Lowell, MA 01852
 Matther                                                         Convertible Note                                                                                         $50,000.00
 Kleinsteuber
 1711 S Summerlin
 Ave
 Orlando, FL 32806
 Michael Cremeans                                                Convertible Note                                                                                         $20,000.00
 11875 Wellesley
 Lane
 Chardon, OH 44024
 MJI Family                                                      Convertible Note                                                                                         $50,000.00
 Investments C/O
 Marc Isaacs
 5002 E. Exeter Blvd
 Phoenix, AZ 85018
 Origen, LLC                                                     Trade Vendor                                                                                             $10,807.39
 21451 Vista Drive
 Trabuco Canyon,
 CA 92681
 Patricia M. Gabri                                               Convertible Note                                                                                       $100,000.00
 C/O David Gabri
 9714 Green Island
 Cove
 Windermere, FL
 34786
 Ricky Solomon                                                   Convertible Note                                                                                       $150,000.00
 6516 Colulmbine Ct.
 Niwot, CO 80503




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-24196-PDR                     Doc 2         Filed 12/31/20                Page 3 of 3



 Debtor    ImmunSYS, Inc.                                                                                     Case number (if known)         20-24196
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Stephen Riley                                                   Convertible Note                                                                                       $100,000.00
 500 Circle Dr.
 Pompano Beach, FL
 33062
 Trio Seed Partners,                                             Convertible Note                                                                                       $100,000.00
 L.P.
 8429 Hobnail Rd.
 Manlius, NY 13104




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
